 1   B. OTIS FELDER (CSB No. 177628)
     Email: otis.felder@wilsonelser.com
 2   CSB Certified Admiralty & Maritime Specialist
     ERIC S. WONG (CSB No. 197310)
 3   Email: eric.wong@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ,
 4     EDELMAN & DICKER LLP
     525 Market Street, 17th Floor
 5   San Francisco, California 94105-2725
     Telephone: (415) 433-0990
 6   Facsimile: (415) 434-1370
 7   IAN STEWART, ESQ. (CSB No. 250689)
     Email: ian.stewart@wilsonelser.com
 8   WILSON, ELSER, MOSKOWITZ,
       EDELMAN & DICKER LLP
 9   555 South Flower Street, Suite 2900
     Los Angeles, CA 90071-2407
10   Telephone: (213) 443-5100
     Facsimile: (213) 443-5101
11
     Attorneys for Petitioner
12   WILLIAMS SPORTS RENTALS, INC.
13                          UNITED STATES DISTRICT COURT
14                         EASTERN DISTRICT OF CALIFORNIA
15                                      IN ADMIRALTY
16
     IN RE: COMPLAINT AND                      )   Case No. 2:17-cv-00653-JAM-EFB
17   PETITION OF WILLIAMS SPORTS               )
     RENTALS, INC. AS OWNER OF A               )   Hon. John A. Mendez
18   CERTAIN 2004 YAMAHA                       )
     WAVERUNNER FX 140 FOR                     )
19   EXONERATION FROM OR                       )   ORDER GRANTING WILLIAMS
     LIMITATION OF LIABILITY                   )   SPORTS RENTALS, INC.’S
20                                             )   PETITION FOR EXONERATION
                                               )   FROM LIABILITY
21   MARIAN LATASHA WILLIS, on                 )
     behalf of the Estate of RAESHON           )
22   WILLIAMS,                                 )   Hearing Date: Tuesday, July 30, 2019
                                               )   Hearing Time: 1:30 p.m.
23        Respondent/Counter Claimant          )   Hearing Court: Courtroom 6, 14th Floor
                                               )
24   v.                                        )
                                               )
25   WILLIAMS SPORTS RENTALS,                  )
     INC.,                                     )
26                                             )
           Petitioner/Counter Defendant        )
27                                             )
28
                                                   1
     ORDER GRANTING PETITION FOR EXONERATION
     2874822v.1
 1         The motion by Petitioner-in-Limitation WILLIAMS SPORTS RENTALS,
 2   INC. for an Order granting exoneration from liability came on for hearing before the
 3   Honorable John A. Mendez on July 30, 2019 in the above-entitled Court. The Court
 4   finds that the counterclaim made to Plaintiff-in-Limitation’s Complaint for
 5   Exoneration and/or Limitation of Liability within the time period set forth by the Court
 6   failed to state any claims as a matter of law. There are no remaining legally cognizable
 7   claims contesting Plaintiff-in-Limitations’ right to exoneration from liability. Thus,
 8   the Court finds WILLIAMS SPORTS RENTALS, INC. is entitled to judgment as a
 9   matter of law. The Court further finds that any claims against Plaintiff-in-Limitation
10   are neither permissible nor necessary. The Court finds that pursuant to Fed. R. Civ.
11   P, Rule 54(b) that there is no reason for delay in entry of judgment.
12         IT IS HEREBY ORDERED, JUDGED, AND DECREED AS FOLLOWS:
13         Plaintiff-in-Limitation’s Motion for an Order granting Plaintiff-in-Limitation
14   exoneration from liability for damages, for any and all losses, injuries and/or deaths
15   that occurred on or about August 13, 2016 is GRANTED. The Clerk is expressly
16   directed to enter judgment in favor of Plaintiff-in-Limitation.
17

18
      Dated: July 30, 2019                          /s/ John A. Mendez
19                                                  HONORABLE JOHN A. MENDEZ
20                                                  United States District Court Judge

21

22

23

24

25

26

27

28
                                                2
     ORDER GRANTING PETITION FOR EXONERATION
     2874822v.1
